                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                  :   CRIMINAL NO. 1:11-CR-1
                                          :
             v.                           :   (Chief Judge Conner)
                                          :
EUGENE IDEMUDIA (1),                      :
                                          :
                       Defendant          :

                              ORDER FOR A WRIT
                         OF CONTINUING GARNISHMENT

      AND NOW, 22nd day of August, 2019, upon application of the United

States of America for a writ of continuing garnishment, the court hereby finds that

the application meets the requirements of 28 U.S.C. § 3205 and grants the United

States’ application.

      IT IS SO ORDERED.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
